14-924
    Chia v. Lynch
                                                                                       BIA
                                                                                    Hom, IJ
                                                                               A073 033 461
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    14th day of December, two thousand fifteen.

    PRESENT:
             ROBERT A. KATZMANN,
                  Chief Judge,
             PETER W. HALL,
             SUSAN L. CARNEY,
                  Circuit Judges.
    _____________________________________

    SOUSAM CHIA,
             Petitioner,

                    v.                                         14-924
                                                               NAC
    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                  Edward J. Cuccia, Ferro & Cuccia, New
                                     York, N.Y.

    FOR RESPONDENT:                  Joyce R. Branda, Acting Assistant
                                     Attorney General; Ernesto H. Molina,
                                     Jr., Assistant Director; Joanna L.
                             Watson, Trial Attorney, Office of
                             Immigration Litigation, Civil
                             Division, United States Department of
                             Justice, Washington D.C.

       UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

       Sousam Chia, a native and citizen of the People’s Republic

of China, seeks review of a March 5, 2014, decision of the BIA,

affirming the September 16, 2011, decision of an Immigration

Judge (“IJ”), denying his motion to reopen.          In re Sousam Chia,

No. A073 033 461 (B.I.A. Mar. 5, 2014), aff’g No. A073 033 461

(Immig. Ct. N.Y. City Sept. 16, 2011).         We assume the parties’

familiarity with the underlying facts and procedural history

in this case.

       Under the circumstances of this case, we have considered

both    the   IJ’s   and   the   BIA’s   opinions   “for   the   sake   of

completeness.”       Wangchuck v. Dep’t of Homeland Sec., 448 F.3d

524, 528 (2d Cir. 2006).         The applicable standards of review

are well established.       Ali v. Gonzales, 448 F.3d 515, 517 (2d

Cir. 2006).

                                     2
     It is undisputed that Chia’s motion to reopen, filed almost

13 years after his final deportation order, was untimely.     See

8   U.S.C.   § 1229a(c)(7)(C)(i)     (providing    90-day   filing

deadline); 8 C.F.R. § 1003.23(b)(1) (same).       Chia argues that

the untimeliness of his motion to reopen should be excused,

because his deportation order was barred by res judicata. But

a motion to reopen based on purported res judicata does not fall

within any of the statutory or regulatory exceptions to the

timeliness requirements for motions to reopen.       See 8 U.S.C.

§ 1229a(c)(7)(C); 8 C.F.R. § 1003.2(c)(3); see also Matter of

Yauri, 15 I. & N. Dec. 103, 105 (BIA 2009) (emphasizing “that

untimely motions to reopen to pursue an application for

adjustment of status . . . do not fall within any of the statutory

or regulatory exceptions to the time limits for motions to

reopen”).    Accordingly, the BIA and IJ did not err by concluding

that Chia’s motion to reopen was barred as untimely.

     For the foregoing reasons, the petition for review is

DENIED.

                               FOR THE COURT:
                               Catherine O’Hagan Wolfe, Clerk




                                 3